DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and examined on their merit herein.
Specification
The specification is objected for lacking a deposit number: On pages 3,  a deposit number are missing. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite in their recitation "deposited under_____" because the required deposit identification information is missing. Therefore, the metes and bounds of the claims are not clear. Amending the claims to recite the deposit identification information would overcome the rejection. 
Claim 1 is also rejected as being indefinite in their recitation “Cannabis plant designated 'OT-1'” because the recitation does not clearly identify the claimed plant cultivar and seed. Furthermore, the recitation does not set forth the metes and bounds of the claimed invention. Since the name “OT-1” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the deposit identification information.
Claims 3-4 are rejected for the recitation of a cannabinoid profile set forth in “Table 1”, thus, being incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to 
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).
Claim 3 is also rejected as being indefinite for being dependent on itself. For the purpose of examination, it is interpreted as being dependent on claim 2.
Claim 4 provides for the use of the plant of claim 2, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is dependent on itself, therefore being an improper form of dependent claim.
Claim 4 is dependent on claim 3, which is drawn to a Cannabis plant. Claim 4 is drawn to the use of said plant. It is noted that the intended use does not further limit the structure or characteristics of the plant of claim 3.  Thus, claim 4 fails to further limit the subject matter of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. It is noted that Applicant states that seeds of Cannabis plant designated 'OT-1' will deposited, but there is no indication as to whether the deposit has been made and accepted, under the Budapest Treaty. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;

(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.
Written Description
Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to descendant plants of Cannabis plant designated 'OT-1'. 
The specification describes that plants of Cannabis plant designated 'OT-1'. 
Regarding claims 2-5, claim 2 is broadly drawn to descendant plants Cannabis plant designated 'OT-1', or wherein the descendant plants resemble some of the physiological and morphological characteristics of the deposited cannabis plant material. The Specification has not defined the term “descendant plants”. As understood by person skilled in the art, the term 
The processes of outcrossing may alter the morphological and physiological characteristics of the resulted plant. Although the claims recite (as in claims 3-4) a few traits (such as the cannabinoid profile set forth in Table 1), the claims do not describe the full morphological and physiological characteristics of the claimed cannabis plant. Thus, this claim essentially reads on any cannabis plant that merely exhibits these few traits. 
As well known in the art, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. Thus, the descendant plants produced by crossing the deposited Cannabis cultivar with a second, undisclosed plant, that have the claimed traits have not been described. Furthermore, the descendant plants are clearly not limited to these crosses but rather encompass crossing a plant of Cannabis cultivar ‘OT-1’ with a second distinct plant followed by one or more additional crosses. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety. The Applicant was not in possession of the full scope of plants comprising only these traits. 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking 
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing Cannabis plant designated 'OT-1', producing plants that have the recited traits, and progeny plants produced by the methods. Plants produced by the claimed methods encompass an undefined number of possible Cannabis plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing. 
Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claim(s). 
 
Conclusion
No claims are allowed.
Claims 1-6 are deemed free of prior art, because there is no prior art teaching or suggesting the Cannabis plant designated 'OT-1', as described in the instant Specification. The closest prior art is Alfred, A., (US 20180376644 P1, December 27, 2018). The prior art teaches a Cannabis plant named 'LW-BB1'. The plant of Cannabis plant named 'LW-BB1' shares many phenotypical characteristics with the instantly claimed Cannabis plant, such as THCA content of 11.8% to 14.8%; a total cannabinoid content of 12.3-15.3%; extremely low CBD content, 0.05-0.09% beta pinene, etc. (Tables I and II). However, the prior art cannabis plant differs from the instantly claimed plant in at least the following characteristics: CBGA content, limonene content, beta myrcene content, etc., plant morphology, breeding history, and the genetic makeup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663